DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Response
	In response to the remarks filed on 11/29/2021, claims 57-75 remain pending with claims 63-72 withdrawn from further consideration. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 57-62 and 73-75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burbank et al. (US Patent No. 5,526,822) (cited by Applicant), further in view of Truckai et al. (US Patent No. 6,485,436 B1) (previously cited) and Pflueger (US Publication No. 2002/0138020 A1).

 Regarding claim 57, Burbank et al. discloses a biopsy device, comprising: 
a cannula (44) having a proximal end and a longitudinal axis (see Figures 2-3 and col. 13, lines; and 

It is noted Burbank et al. does not specifically teach that the specimen collector contains the proximal end of the cannula or the sample receiving cartridge is removable along the longitudinal axis of the cannula to expose the proximal end of the cannula. However, Truckai et al. teaches a sample receiving cartridge is removable along the longitudinal axis (e.g. along pin 192, which is parallel to the longitudinal axis of the cannula such that whichever chamber portion (190a-e) that is aligned with the cannula is removed directly along the longitudinal axis) of the cannula (110B) to expose the proximal end (150) of the cannula (see Figure 6 and col. 6, lines 8-37). Pflueger teaches the specimen collector contains the proximal end (76) of the cannula (30) (see Figures 1-2 and [0057]-[0058]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sample receiving cartridge of Burbank et al. such that it is removable along the longitudinal axis of the cannula to expose the proximal end of the cannula, as disclosed in Truckai et al., so as to allow the sample receiving cartridge to be easily removed from the cannula to for removal of the tissue cores (see Truckai et al.: col. 6, lines 29-31). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the specimen collector of Burbank et al. such that it contains the proximal end of the cannula, as disclosed in Pflueger, so as to collect, temporarily contain, and allow analysis of breast tissue or other material, for example during and/or after the tissue removal procedure (see Pflueger: [0057]).

Regarding claim 59, Burbank et al. teaches the removable sample receiving cartridge has a proximal wall that is removably engaged with a proximal end of a body of the specimen collector (see Figures 2 and 4 – proximal wall of tissue sample cassette 40 is engaged with proximal end of sample cassette housing 36 and/or proximal wall of sample cassette housing 36 is engaged with proximal end of sample cassette chamber 20).
Regarding claim 60, Burbank et al. teaches the cannula is an elongated tissue cutting member, and wherein a proximal portion of the elongated tissue cutting member is positioned in the removable sample receiving cartridge when the removable sample receiving cartridge is mounted to the specimen collector (see Figures 2-4 and 6A-H). Truckai et al. also teaches the cannula is an elongated tissue cutting member (110B), and wherein a proximal portion (150) of the elongated tissue cutting member is positioned in the removable sample receiving cartridge when the removable sample receiving cartridge is mounted to the specimen collector (see Figures 5 and 6 and col. 5, lines 23-25).
Regarding claim 61, Burbank et al. teaches a biopsy probe assembly (802) comprises the cannula and the specimen collector, and the biopsy device further comprising a biopsy driver (804) that removably mounts the biopsy probe assembly (see Figure 18 and col. 20, lines 9-65).

Regarding claim 73, Burbank et al. teaches the cannula comprises an inner lumen extending within the cannula, a distal end, a tissue penetrating tip (45) on the distal end, and a tissue receiving aperture (46), and wherein the specimen collector has an interior in fluid communication with the inner lumen (see Figure 4 and col. 13, lines 15-20).
Regarding claim 74, Burbank et al. teaches the cannula further comprises a tissue cutter (68) slidably disposed within the inner lumen (see Figures 3 and 6D and col. 13, lines 27-30 and col. 14, lines 59-61).
Regarding claim 75, Burbank et al. teaches the specimen collector comprising an interior and a tubular member (92) having a tubular member distal end (138) in fluid communication with the interior, the tubular member having a proximal end (116) configured to be connected to a vacuum source (see Figures 2-3 and 6C and col. 14, lines 44-58).   

Response to Arguments
Applicant’s arguments, see Remarks pp. 6-8, filed 11/29/2021, with respect to Burbank teaching the limitation “a specimen collector that contains the proximal end of the cannula” have been fully considered and are persuasive.  Therefore, the rejection 
Applicant's arguments filed 11/29/2021 with respect to Truckai teaching the limitation “a removable sample receiving cartridge that is removable along the longitudinal axis of the cannula” have been fully considered but they are not persuasive. Truckai describes cylinder structure (185) being axially removable from pin (192), which is parallel to and coextensive with the cannula (see Figure 6) such that whichever chamber portion (190a-e) that is aligned with the cannula is removed along the longitudinal axis of the cannula. The pin itself is also fairly and reasonably “along the longitudinal axis of the cannula” under the broadest reasonable interpretation of the claim language. Specifically, the plain meaning of the term “along” is “through, on, beside, over, or parallel to the length or direction of”. Thus, it appears Applicant may be relying on an overly narrow interpretation of the claim language and/or reading limitations from the specification into the claim language. 
In response to applicant's argument that the combination of Burbank in view of Truckai would not yield the structure of the present invention or render it obvious, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pingleton et al. (US Patent No. 5,275,609) describes a detachable tissue collection chamber that contains a proximal end of a cannula.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEVIN B HENSON/Primary Examiner, Art Unit 3791